Citation Nr: 0815939	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The veteran was afforded a personal hearing at the RO in 
Winston-Salem.  The transcript of these proceedings is of 
record.


FINDING OF FACT

The veteran's current lower back condition is not related to 
active service.


CONCLUSION OF LAW

The veteran's lower back condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a December 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in a March 2006 
letter.  The claim was last adjudicated in November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  In June 2004 the 
veteran advised VA that his family practitioner from the 
1970s and 1980s was deceased and the location of the records 
was unknown.  Moreover, in a January 2006 correspondence, the 
veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private treatment records, VA treatment 
records, and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After review, the Board finds that the preponderance of the 
evidence is against a conclusion that the veteran's current 
lower back problems are related to any incident of service.  

The veteran contends that he fell backwards while moving 
parts in an aircraft hangar and suffered a traumatic injury 
to his back after falling into a step.  

There is one entry concerning a back condition in the 
veteran's service treatment records.  A treatment note dated 
April 7, 1969 indicates that the veteran did heavy lifting 
the week prior and had back pain beginning three days before 
the veteran came in for treatment of the condition.  The 
treatment note indicates that the pain had been improving.  
The veteran was diagnosed with a mild muscular spasm of L1-S2 
with low back pain.  The veteran was advised to apply heat, 
lose weight, rest and use bed boards.  The examiner also 
discussed posture with the veteran.  There is an additional 
record, dated that same day, indicating the veteran was 
excused from heavy lifting for ten days.  The next service 
treatment record dated April 28, 1969, written on the same 
page as the back pain record, indicates the veteran was seen 
for nasal congestion.  

The Board acknowledges the veteran's contention that he 
received follow up treatment for his back between the April 
7, 1969 treatment and his discharge in January 1970.  The 
veteran further contends that since there is only one 
notation concerning his back, his service treatment records 
fully describing his back problems in service were lost; 
however, there is no evidence that the veteran's complete 
service health records are not contained in the veteran's 
claims file.  Additionally, there was no indication of back 
problems on the veteran's separation examination dated in 
August 1969.  The Board also acknowledges the veteran's 
contention that his separation examination report contains 
false information.  However, the veteran himself checked that 
he had a history of various physical problems, including 
mumps, high or low blood pressure, and cramps in his legs; 
conversely, the veteran answered in the negative concerning 
recurrent back pain.  Concerning the findings of the 
physician who signed the veteran's separation examination; he 
further noted all of the physical conditions indicated by the 
veteran and described them in greater detail, but with no 
mention of back problems.  

There are two conflicting medical opinions contained in the 
claims file, both from VA examiners.  In this regard, the 
Board observes its duty to assess the credibility and weight 
to be given to the evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board finds the opinion of the examiner who conducted the 
veteran's compensation and pension examination to be more 
probative as he had an opportunity to review the veteran's 
claims file and review records of treatment concerning the 
veteran's in-service back condition.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (an opinion that is based on review 
of the medical evidence is more probative than an opinion 
that is based on the veteran's reported history).

A VA examination report, dated October 2004, indicates that 
the examiner reviewed the veteran's claims file to include 
his service treatment records and post service treatment 
records.  The veteran reported that he had pain pretty much 
all of the time with flare ups about 10 times per year.  
After a physical examination with reports concerning the 
veteran's ranges of motion and other objective indicators of 
the veteran's current back problem, the examiner diagnosed 
the veteran with degenerative disc disease and degenerative 
joint disease of the lumbosacral spine with residuals.  The 
examiner also discussed the results of an MRI which had been 
performed on the veteran which showed spondylosis of the 
lumbosacral spine with some degenerative joint changes.  
After review of all relevant documentation contained in the 
claims file, citing to the veteran's service treatment 
records and relevant treatment records, the examiner 
indicated that he could not state that the veteran's current 
low back condition was the result of the low back pain 
treated in military service without resorting to unfounded 
speculation.   

A surgical orthopedic consult dated August 2005 at the 
Asheville VAMC (VA Medical Center) indicates that the veteran 
asked the examiner if it was possible that falling backwards 
while on active duty in 1969 had led to his current back 
problems.  The physician indicated that there was no question 
that it was possible, and in all likelihood probable.  An 
additional surgical orthopedic note dated March 2006 written 
by the same VA physician indicates that the veteran again 
asked the examiner for a statement concerning the etiology of 
the veteran's back condition.  The examiner indicated that he 
felt the veteran's current back disability was related to 
service and that he would be happy to look through the 
veteran's old records to see if there were old x-rays which 
could be used to verify the progressive problems which the 
examiner felt was occurring in the lower part of the 
veteran's back.  

Concerning this positive nexus opinion, the Board notes that 
the veteran described a traumatic injury - a fall onto a step 
while carrying heavy equipment - to the VA examiner who found 
a nexus between his current back problems and his active duty 
service.  However, the veteran's service treatment records 
indicate that he suffered a lower back strain which was 
caused by heavy lifting.  There was no indication of any 
bruising to the back area, and no further complaints were 
noted in the service treatment records, despite being seen 
for nasal congestion several weeks later.  Most tellingly, 
the veteran denied recurrent back pain on his separation 
examination conducted only a few months later.  The Board 
finds it unlikely that the veteran would fail to report what 
he now describes as a "severe injury" and for which he 
contends he received significant treatment on an examination 
conducted only a few months later.  
		
The Board also notes that prior to the inception of his claim 
before VA, the veteran, on a consistent basis, contended his 
back problems began relatively recently.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  For example, an August 2001 VA 
ER treatment note indicates the veteran had back pain 
beginning one year previously.  A January 2002 VA treatment 
note indicates that the veteran had back pain for several 
years.  Another January 2002 VA treatment note indicates the 
veteran had back pain for the previous three years.  A May 
2002 VA treatment note indicates that the onset of the 
veteran's lower back problem was three years before, 
following walking across a bridge.  The veteran filed his 
claim for disability benefits for his back in January 2003.  
He stated in the context of his disability claim that the 
back problems which began in service had been an ongoing 
problem his entire adult life.  A VA treatment note dated 
March 2003 indicates the veteran reported he had back 
problems his entire life.  The first medical evidence of low 
back complaints is contained in private records dating in 
1999.

Thus, the Board finds the veteran's current recitation of his 
in-service back problem is inconsistent with the 
contemporaneous service treatment records, his own statement 
on separation examination, and the post service medical 
evidence dating prior to the inception of his current claim.  
Thus, these assertions are not credible, and the medical 
opinion based upon his reported fall against a step and 
severe injury in service is entitled to no probative weight. 

For the reasons set forth above, to include there being no 
probative medical opinion which provides a nexus between the 
veteran's current back disability and the lumbosacral strain 
noted in service, and no objective evidence of the veteran 
having any back problems for thirty years after service, the 
Board must deny the veteran's claim for service connection 
for a lower back condition.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a lower back condition 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


